  Case 15-24019         Doc 41     Filed 10/02/18 Entered 10/02/18 10:48:22              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-24019
         IDELLA JONES BLACKWOOD

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/14/2015.

         2) The plan was confirmed on 09/22/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/03/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 39.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,820.00.

         10) Amount of unsecured claims discharged without payment: $198,025.49.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-24019      Doc 41       Filed 10/02/18 Entered 10/02/18 10:48:22                      Desc Main
                                    Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor             $20,786.18
       Less amount refunded to debtor                          $103.99

NET RECEIPTS:                                                                                  $20,682.19


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $2,100.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $923.69
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,023.69

Attorney fees paid and disclosed by debtor:               $1,900.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN EXPRESS               Unsecured      2,848.00       3,164.46         3,164.46        627.52        0.00
CAPITAL ONE BANK USA           Unsecured         593.00      6,378.72         6,378.72      1,264.91        0.00
CB/CARSONS                     Unsecured      2,064.00            NA               NA            0.00       0.00
CHASE CC                       Unsecured      9,902.00            NA               NA            0.00       0.00
CHASE CC                       Unsecured      2,500.00            NA               NA            0.00       0.00
CHASE MORTGAGE                 Unsecured      2,529.00            NA               NA            0.00       0.00
COMCAST                        Unsecured          70.00           NA               NA            0.00       0.00
DISCOVER BANK                  Unsecured      5,250.00       5,433.19         5,433.19      1,077.41        0.00
FIFTH THIRD MORTGAGE COMPANY   Unsecured     35,799.00            NA               NA            0.00       0.00
FIFTH THIRD MORTGAGE COMPANY   Secured      149,495.00    183,427.23       183,427.23            0.00       0.00
MB FINANCIAL BANK              Secured        8,893.00            NA               NA            0.00       0.00
MB FINANCIAL BANK              Unsecured      8,893.00            NA               NA            0.00       0.00
ONEMAIN FINANCIAL              Unsecured     17,404.00            NA               NA            0.00       0.00
QUANTUM3 GROUP LLC             Secured            70.00           NA               NA            0.00       0.00
QUANTUM3 GROUP LLC             Unsecured      1,930.00       1,809.67         1,809.67        358.86        0.00
STATE FARM BANK                Unsecured      7,474.00            NA               NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC      Unsecured            NA          74.08            74.08          14.69       0.00
UNITED CREDIT UNION            Unsecured      5,476.00       5,348.21         5,348.21      1,060.55        0.00
URBAN PARTNERSHIP BANK         Unsecured     40,000.00            NA               NA            0.00       0.00
US BANK NA                     Secured              NA     66,840.66        66,840.66            0.00       0.00
US BANK NA                     Unsecured     76,701.00            NA        66,840.66      13,254.56        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-24019         Doc 41      Filed 10/02/18 Entered 10/02/18 10:48:22                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $183,427.23                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                                $0.00                $0.00            $0.00
       All Other Secured                                 $66,840.66                $0.00            $0.00
 TOTAL SECURED:                                         $250,267.89                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $89,048.99         $17,658.50              $0.00


Disbursements:

         Expenses of Administration                             $3,023.69
         Disbursements to Creditors                            $17,658.50

TOTAL DISBURSEMENTS :                                                                      $20,682.19


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
